Citation Nr: 0422957	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine with radiculopathy.

(The veteran's motion for revision of a September 2002 
decision of the Board of Veterans' Appeals on the grounds of 
clear and unmistakable error will be the subject of a 
separate decision.) 


REPRESENTATION

Appellant represented by:	Richard J. Carter, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to December 1953.

This matter originates from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that continued the denial of the veteran's claim 
for service connection for degenerative joint disease of the 
cervical spine with radiculopathy.  In June 2002, the veteran 
testified via videoconference at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

In September 2002, the Board reopened the veteran's claim for 
service connection for degenerative joint disease of the 
cervical spine with radiculopathy and undertook additional 
development pursuant to 38 C.F.R. § 19.9 (2002).  The 
appellant apparently then filed a notice of appeal with the 
Board's September 2002 decision to the United States Court of 
Appeals for Veterans Claims (Court), but the Court dismissed 
the appeal in April 2003 for lack of jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO last reviewed the issue on appeal in September 2000 at 
which time a Statement of the Case (SOC) was issued.  In 
August 2002, the Board undertook additional development of 
this issue by affording the veteran a VA examination in 
January 2003.  A copy of the examination report has been 
incorporated into the claims file.  Unfortunately, the Board 
is unable to render a decision on the basis of such evidence 
at this time.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has been held to be invalid.  Disabled American Veterans v. 
Secretary of Veterans Affair, 327 F. 3d 1339 (Fed. Cir. 
2003).  In view of the above, and to avoid any prejudice to 
the veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), 
the matter on appeal must be returned to the RO for 
consideration of the claim in light of the additional 
evidence added to the record since the September 2000 SOC.  
This is especially pertinent in view of the veteran's 
representative's October 2003 argument that the RO did not 
review the new evidence nor did it issue a decision after 
such review.  

The veteran's representative has argued that the veteran was 
denied the opportunity to review the new evidence or issue 
"rebuttal evidence."  This action will ensure that any due 
process deficiencies in that regard are remedied.  

Based on the foregoing, this case is hereby REMANDED for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).
  
2.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the record (to 
include the additional evidence added to 
the record pursuant to the Board's 
development in 2002) and determine 
whether the claim for service connection 
for degenerative joint disease of the 
cervical spine with radiculopathy may be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



